Me. Justice Yantis delivered the opinion of the court: Claimant seeks an award for Three and 36/100 ($3.36) Dollars for twenty (20) gallons of gasoline at a contract price of Three and 36/100 ($3.36) Dollars sold to L. F. Doyle, Maintenance Patrolman, for the use of respondent’s Division of Highways.- The gasoline was bought under purchase order No. B87830 in January, 1937 at Decatur, Illinois, and claimant failed to submit its bill prior to the time the appropriation out of which payment could be made, had lapsed. The commodity was bought in the due course of regular purchase and the allowance of the bill is proper under the law pertaining thereto: “Where claimant has rendered services or furnished supplies to the State on the order or request of an official authorized to contract for the same, and submits a bill therefor within a reasonable time, and due to no neglect or fault on the part of claimant, same is not approved and vouchered for payment before the appropriation from which it is payable lapses, an award for the reasonable and customary value of the services or supplies will be made where at the time the expenditure was contracted there were sufficient funds remaining in the appropriation to pay for same.” Indian Motor Cycle Co. vs. State, 9 C. C. R. 526. Claim allowed, and award made in favor of claimant in the sum of Three and 36/100 ($3.36) Dollars.